Citation Nr: 1108833	
Decision Date: 03/07/11    Archive Date: 03/17/11

DOCKET NO.  07-20 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 (West 2002) for nerve damage of the left side of the head, left shoulder, and left arm due to treatment at a VA facility in March 2004.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1960 to October 1962.
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claim.

In the June 2007 VA Form 9, the Veteran indicated that he wanted a Travel Board hearing at the RO before a member of the Board.  In July 2007, the RO sent the Veteran a letter in reference to his request for a hearing.  The letter informed the Veteran that there are four types of hearings available to him, including hearings before a member of the Board at the RO, which the letter noted the Veteran had requested.  The letter directed the Veteran that if he wished to appear personally for a hearing he must complete and return the enclosed Hearing Options Election Form.  The Veteran returned the Hearing Options Election Form in August 2007 and indicated that he requested a local hearing with a Decision Review Officer (DRO) at the RO.  The Board notes that this form also listed the four types of hearings available to the Veteran and noted that he had requested a hearing before a member of the Board.  The form further stated that even if the Veteran first has a local hearing, he can still have a Board hearing.  Additionally, with regards to Travel Board hearings, the form noted that the Veteran's request would stay on the list until his hearing is scheduled, unless he asked for it to be withdrawn.  A hearing before a DRO at the RO was scheduled for September 25, 2007, but the Veteran failed to appear for such.  However, the Veteran was never scheduled for a Travel Board hearing before a member of the Board.  

It appears that the Veteran has requested a Travel Board hearing in addition to a DRO hearing, and such has not been scheduled.  Such hearings are scheduled by the RO.  See 38 C.F.R. §§ 20.700, 20.704(a).  Thus, the case must be returned to the RO to schedule the Veteran for a Travel Board hearing as he requested.

Accordingly, the case is REMANDED for the following action:

Undertake all action necessary to schedule the Veteran for a Travel Board hearing before a Veterans Law Judge at the local RO, in accordance with his request.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


